DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 08/17/2020 was reviewed and the listed references were noted.

Drawings
The 7 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-15 are pending.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “the interface is configured to …”, “the arithmetic unit is configured to …”, “the training interface is configured to …”, and “the training arithmetic unit is configured to …” in Claims 13-15.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-15 are allowed.  The following is Examiner’s stated reasons for the allowable subject matter: consider Claim 1, the closest prior art reference Chou et al. (US 2016/0012592) discloses real-time 2D/3D deformable registration using metric learning wherein “a 2D image is received, which may be a 2D image of a tissue being treated, acquired at treatment time.  A distance value is calculated between the received 2D image and each of the simulated 2D projection images in the catalogue. In one embodiment, the distance value is calculated as a difference between the received 2D image and a 2D image from the catalogue, calculated on a pixel-by-pixel basis.  In one embodiment, the distance value equals the sum of the differences between the intensity value of a pixel on one image and the intensity value of the corresponding pixel on the other image. In alternative embodiments, other distance functions may be used, including comparing groups of pixels, where the comparison may be weighted or un-weighted, and so on. In one embodiment, a distance value is calculated for each image in the catalogue. Alternatively, a distance value may be calculated for a select subset of images in the catalogue.  The calculated distances are used to calculate weighting factors to be applied to the deformation parameters for each of the simulated 2D projection images in the catalogue, the weighted deformation parameters for each of the 2D images in the catalogue are used to calculate 3D deformation parameters inferred from the received 2D image. In this manner, the deformation parameters for catalogue images that are more similar to the received image are given more weight than is given to the deformation parameters for catalogue images that are less similar to the received image. In one embodiment, a weighting function is used to map distance to a weighting coefficient to be applied to the deformation parameters of the catalogue image. In one embodiment, a separate weighting function may be used for each separate parameter. In one embodiment, the weighting function is determined based on analysis of the 2D projection images in the catalogue, such as by a leave-one-out analysis or regression analysis.  the equivalent deformation parameters that were calculated for the received 2D image are applied to deform a 3D volume of interest, such as a 3D volume of a tissue being treated (or a 3D model of such tissue), to produce a 3D volume that represents the 3D layout (e.g., shape and location) of the tissue at the time that the received 2D image was acquired. If this method is used to provide real-time 2D/3D deformable registration during treatment time, the 3D image volume produced is used to inform or adjust treatment during treatment time” (Chou, Paragraphs [0032-0035]).  However, the cited prior art reference does not provide a motivation to teach the ordered combination of “wherein the contour voxels of the 3D image have a substantially perpendicular contour surface normal in respect of a specified projection direction; applying a trained function to the input data for identification of contour pixels of the 2D image and contour voxels of the 3D image, which correspond with each other, wherein at least one parameter of the trained function is adjusted based on a comparison of training contour pixels with comparison contour pixels and a comparison of training contour voxels corresponding thereto with comparison contour voxels; and determining the transformation instruction based on the identified contour pixels of the 2D image and the contour voxels corresponding thereto of the 3D image for registering the 2D image with the 3D image; and providing the transformation instruction.”  Claims 2-7 are depending from Claim 1, and therefore, include the above-referenced allowable subject matter.  Independent Claims 8, 13, and 15 include the above-referenced allowable subject matter, and dependent Claims 9-12 and 14, which depend from Claims 8 and 13, respectively, are allowed due to their dependency from these independent claims.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Miao et al. (US 2017/0024634).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662